EXHIBIT 10.9


HANCOCK FABRICS, INC.
2001 STOCK INCENTIVE PLAN
 
AMENDED AND RESTATED


1.            Purpose.

 
The purpose of the HANCOCK FABRICS, INC. 2001 STOCK INCENTIVE PLAN (the "Plan")
is to further the earnings of HANCOCK FABRICS, INC., a Delaware corporation, and
its subsidiaries (collectively, the "Company") by assisting the Company in
attracting, retaining and motivating key employees and directors of high caliber
and potential.  The Plan provides for the award of long-term incentives to those
key employees and directors who make substantial contributions to the Company by
their loyalty, industry and invention.
 
2.            Administration.

 
The Plan shall be administered by the Stock Plan Committee (the "Committee")
selected by the Board of Directors of the Company (the "Board of Directors")
consisting solely of two or more members who are "outside directors" as
described in Section 162(m) of the Internal Revenue Code of 1986, as amended
(the "Code").  Except to the extent permitted under paragraph 6(g) hereof or
Rule 16b-3 under the Securities Exchange Act of 1934, as amended (the "1934
Act") (or any successor rule of similar import), each Committee member shall be
ineligible to receive, and shall not have been, during the one-year period prior
to appointment thereto, granted or awarded stock options or restricted stock
pursuant to this Plan or any other similar plan of the Company or any affiliate
of the Company.  Without limiting the foregoing, the Committee shall have full
and final authority in its discretion to interpret the provisions of the Plan
and to decide all questions of fact arising in its application.  Subject to the
provisions hereof, the Committee shall have full and final authority in its
discretion to determine the employees and directors to whom awards shall be made
under the Plan; to determine the type of awards to be made and the amount, size
and terms and conditions of each such award; to determine the time when awards
shall be granted; to determine the provisions of each agreement evidencing an
award; and to make all other determinations necessary or advisable for the
administration of the Plan.
 
3.            Stock Subject to the Plan.

 
The Company may grant awards under the Plan with respect to not more than a
total of 6,300,000 shares of $.01 par value common stock of the Company (the
"Shares"), (subject to adjustment as provided in paragraph 18, below).  Such
Shares may be authorized and unissued Shares or treasury Shares.  Except as
otherwise provided herein, any Shares subject to an option which for any reason
is surrendered before exercise or expires or is terminated unexercised as to
such Shares shall again be available for the granting of awards under the
Plan.  Similarly, if any Shares granted pursuant to restricted stock awards are
forfeited, such forfeited Shares shall again be available for the granting of
awards under the Plan.
 
1

--------------------------------------------------------------------------------


 
4.            Eligibility to Receive Awards.


Persons eligible to receive awards under the Plan shall be limited to those
officers, other key employees and directors of the Company who are in positions
in which their decisions, actions and counsel have a significant impact upon the
profitability and success of the Company (but excluding members of the
Committee, except as provided in paragraph 6(g)).
 
5.            Form of Awards.

 
Awards may be made from time to time by the Committee in the form of stock
options to purchase Shares, restricted stock, or any combination of the above.
Stock options shall be limited to options which do not qualify (“Nonqualified
Stock Options”) as incentive stock options within the meaning of Section 422(b)
of the Code.
 
6.            Stock Options.

 
Stock options for the purchase of Shares shall be evidenced by written
agreements in such form not inconsistent with the Plan as the Committee shall
approve from time to time; provided that the maximum number of options which may
be granted to any one grantee during any twelve-month period is 100,000 (except
that (i) the Committee in its discretion may exceed such limitation as to
executive officers of the Company and (ii) such limitation shall be adjusted
pursuant to paragraph 18 below).  Such agreement shall contain the terms and
conditions applicable to the options, including in substance the following terms
and conditions:
 
 
(a)
Number of Shares.  Each option agreement shall identify the options represented
as Nonqualified Stock Options, and shall set forth the number of Shares subject
to the option (as adjusted pursuant to paragraph 18, below).

 
 
(b)
Option Price.  The option exercise price to be paid by the optionee to the
Company for each Share purchased upon the exercise of an option shall be
determined by the Committee, but shall in no event be less than 100 percent of
the fair market value per Share on the date the option is granted, as determined
by the Committee.  Notwithstanding anything herein to the contrary, the
Committee shall not reprice any options to a lower exercise price at any time
during the term of any option granted under this Plan.

 
 
(c)
Exercise Term. Each option agreement shall state the period or periods of time
within which the option may be exercised, in whole or in part, as determined by
the Committee and subject to such terms and conditions as are prescribed for
such purpose by the Committee  The Committee, in its discretion, may provide in
the option agreement that the option shall become immediately exercisable, in
whole or in part, in the event of Retirement, death or
Disability.  Notwithstanding the foregoing, no option shall be exercisable after
seven years from the date of grant.

 
2

--------------------------------------------------------------------------------


 
 
(d)
Payment for Shares.  The purchase price of the Shares with respect to which an
option is exercised shall be payable in full at the time of exercise in cash,
Shares at fair market value (i.e., in either a “net” exercise or a “cashless”
exercise), or by delivery of an executed promissory note secured by the shares
so purchased, or a combination thereof, as the Committee may determine and all
subject to such terms and conditions as may be prescribed by the Committee for
such purpose.  If the purchase price is paid by tendering Shares, the Committee
in its discretion may grant the optionee a new stock option for the number of
Shares used to pay the purchase price.

 
 
(e)
Rights Upon Termination.  In the event of Termination (as defined below) of an
optionee's status as an employee or director of the Company for any cause other
than Retirement, death or Disability, all unexercised options shall terminate
immediately unless otherwise specified in the Option Grant Agreement or unless
the Committee shall determine otherwise. (As used herein, "Termination" means,
(i) in the case of an employee, the cessation of the grantee's employment by the
Company for any reason, and (ii) in the case of a director, the cessation of the
grantee's service as a director of the Company; and "Terminates" has the
corresponding meaning.  As used  herein, "Retirement" means (in the case of an
employee) termination of employment under circumstances entitling the
participant to elect immediate payment of retirement benefits under the Hancock
Fabrics, Inc. Consolidated Retirement Plan or any successor plan, or (in the
case of a director), the same meaning as Termination or Terminates and “Retires”
has the corresponding meaning.  As used herein, "Disability" means failure to
return to full-time employment duties immediately after the participant has
exhausted the short term disability benefits under the then applicable short
term disability policy or procedures of the Company, and "Disabled" has the
corresponding meaning).  In the event that an optionee Retires, dies or becomes
Disabled prior to the expiration of his option and without having fully
exercised his option, the optionee or his Beneficiary (as defined below) shall
have the right to exercise the option during its term within a period of (i) one
year after Termination due to Retirement, death or Disability, or (ii) one year
after death if death occurs either within one year after Termination due to
Retirement or Disability to the extent that the option was exercisable at the
time of death or Termination, or within such other period, and subject to such
terms and conditions, as may be specified by the Committee.  (As used herein,
"Beneficiary" means the person or persons designated in writing by the grantee
as his Beneficiary with respect to an award under the Plan; or, in the absence
of an effective designation or if the designated person or persons predecease
the grantee, the grantee's Beneficiary shall be the person or persons who
acquire by bequest or inheritance the grantee's rights in respect of an
award).  In order to be effective, a grantee's designation of a Beneficiary must
be on file with the Committee before the grantee's death, but any such
designation may be revoked and a new designation substituted therefor at any
time before the grantee's death.

 
3

--------------------------------------------------------------------------------


 
 
(f)
Nontransferability.  Except as provided in paragraph 14(b), options granted
under the Plan shall not be sold, assigned, transferred, exchanged, pledged,
hypothecated, or otherwise encumbered, other than by will or by the laws of
descent and distribution.  Except as provided in paragraph 14(b), during the
lifetime of the optionee the option is exercisable only by the optionee.

 
 
(g)
Grants to Nonemployee Directors.  Notwithstanding any other provision of the
Plan, the grant of options and/or restricted stock hereunder to directors who
are not also employees of the Company ("Nonemployee Directors") shall be subject
to the following terms and conditions:

 
 
(i)
The Nonemployee Directors of the Company installed pursuant to the Company’s
Plan of Reorganization approved on August 1, 2008, shall receive an initial
grant of 50,000 Shares of restricted stock (granted at August 4, 2008), vesting
to the extent of 50% of the shares so granted on the first anniversary of the
date of grant, and 25% and 25% on the successive second and third such
anniversary dates.  Subsequent grants of restricted stock and/or Nonqualified
Stock Options to Nonemployee Directors may be made at the discretion of the
Compensation Committee, subject to any limitations under Section 16 of the
Securities Exchange Act of 1934.

 
(ii)
Each Nonemployee Director of the Company may elect annually (at the time of his
initial election and subsequently at the time of the annual meeting of
stockholders for the election of directors), in advance, to receive all or a
portion of his compensation for services rendered as a Nonemployee Director in
Shares of restricted stock issued under this Plan in lieu of cash, which Shares
shall be granted at the time of such annual election, vesting to the extent of
1/12th of the shares so awarded on the same date of each subsequent month..

 
(iii)
The exercise price of stock subject to an option granted to Nonemployee
Directors and the price used to calculate the number of Shares of restricted
stock to be issued in lieu of cash consideration under this paragraph 6(g) shall
be equal to 100 percent of the fair market value of such stock on the date the
option is granted or the compensation would otherwise have been paid in cash,
all as determined by the Committee.

 
(iv)
Except as provided in paragraph 16, each option granted to Nonemployee Directors
under this paragraph 6(g) shall not be exercisable until one year after the date
of grant; provided, however, that no portion of the option shall be exercisable
any earlier than the date the Plan is approved by the stockholders of the
Company.

 
4

--------------------------------------------------------------------------------


 
 
(v)
Unless otherwise provided in the Plan, all provisions with respect to the terms
of Nonqualified Stock Options hereunder shall be applicable to options granted
to Nonemployee Directors under this paragraph 6(g).

 
(vi)
The grants described in this paragraph 6(g) shall constitute the only awards
under the Plan permitted to be made to Nonemployee Directors.



7.            Restricted Stock Awards.

 
Restricted stock awards under the Plan shall consist of Shares free of any
purchase price, or for such purchase price as may be established by the
Committee, restricted against transfer, subject to forfeiture, and subject to
such other terms and conditions (including attainment of performance objectives)
as may be determined by the Committee.  Shares of restricted stock issued to
Nonemployee Directors shall be governed by Section 6(g) above if that section is
inconsistent with this Section 7.  Restricted stock shall be evidenced by
written restricted stock agreements in such form not inconsistent with the Plan
as the Committee shall approve from time to time, which agreement shall contain
the terms and conditions applicable to such awards, including in substance the
following terms and conditions:
 
 
(a)
Restriction Period.  Restrictions shall be imposed for such period or periods as
may be determined by the Committee.  The Committee, in its discretion, may
provide in the agreement circumstances under which the restricted stock shall
become immediately transferable and nonforfeitable, or under which the
restricted stock shall be forfeited, provided that no restricted stock award
shall become immediately transferable and nonforfeitable, except as provided in
paragraph 16 or in the event of Retirement, death or Disability, any more
rapidly than from (i) the first anniversary of the date of grant thereof, to the
extent of 50% of the Shares covered thereby, (ii) the second anniversary of the
date of grant thereof, to the extent of an additional 25% of the Shares covered
thereby, and (iii) the third anniversary of the date of grant thereof, to the
extent of an additional 25% of the Shares covered thereby.

 
(b)
Restrictions Upon Transfer.  Restricted stock and the right to vote such Shares
and to receive dividends thereon, may not be sold, assigned, transferred,
exchanged, pledged, hypothecated, or otherwise encumbered, except as herein
provided, during the restriction period applicable to such
Shares.  Notwithstanding the foregoing, and except as otherwise provided in the
Plan, the grantee shall have all of the other rights of a stockholder,
including, but not limited to, the right to receive dividends and the right to
vote such Shares.  Any right to receive dividends shall be limited to a right to
receive such dividends at the same time and in the same amount as dividends
which are paid to holders of unrestricted shares of capital stock of the
Company.

 
5

--------------------------------------------------------------------------------


 
 
(c)
Certificates.  A certificate or certificates representing the number of
restricted Shares granted shall be registered in the name of the grantee.  The
Committee, in its sole discretion, shall determine when the certificate or
certificates shall be delivered to the grantee (or, in the event of the
grantee's death, to his Beneficiary), may provide for the holding of such
certificate or certificates in escrow or in custody by the Company or its
designee pending their delivery to the grantee or Beneficiary, and may provide
for any appropriate legend to be borne by the certificate or certificates.

 
(d)
Lapse of Restrictions.  The restricted stock agreement shall specify the terms
and conditions upon which any restriction upon restricted stock awarded under
the Plan shall expire, lapse, or be removed, as determined by the
Committee.  Upon the expiration, lapse, or removal of such restrictions, Shares
free of the restrictive legend shall be issued to the grantee or his legal
representative.



8.            Loans and Supplemental Cash.

 
The Committee, in its sole discretion to further the purpose of the Plan, may
provide for supplemental cash payments or loans to individuals in connection
with all or any part of an award under the Plan.  Supplemental cash payments
shall be subject to such terms and conditions as shall be prescribed by the
Committee at the time of grant, provided that in no event shall the amount of
payment exceed:
 
 
(a)
In the case of an option, the excess fair market value of a Share on the date of
exercise over the option price multiplied by the number of Shares for which such
option is exercised, or

 
 
(b)
In the case of a restricted stock award, the value of the Shares issued in
payment of such award.

 
Any loan shall be evidenced by a written loan agreement or other instrument in
such form and containing such terms and conditions (including, without
limitation, provisions for interest, payment schedules, collateral, forgiveness
or acceleration) as the Committee may prescribe from time to time.
 
9.            General Restrictions.

 
Each award under the Plan shall be subject to the requirement that if at any
time the Company shall determine that (i) the listing, registration or
qualification of the Shares subject or related thereto upon any securities
exchange or under any state or federal law, or (ii) the consent or approval of
any regulatory body, or (iii) an agreement by the recipient of an award with
respect to the disposition of Shares, or (iv) the satisfaction of withholding
tax or other withholding liabilities is necessary or desirable as a condition of
or in connection with the granting of such award or the issuance or purchase of
Shares thereunder, such award shall be consummated in whole or in part only if
such listing, registration, qualification, consent, approval, agreement, or
withholding shall have been effected or obtained on terms acceptable to the
Company.  Any such restriction affecting an award shall not extend the time
within which the award may be exercised; and neither the Company nor its
directors or officers nor the Committee shall have any obligation or liability
to the grantee or to a Beneficiary with respect to any Shares with respect to
which an award shall lapse or with respect to which the grant, issuance or
purchase of Shares shall not be effected, because of any such restriction.
 
6

--------------------------------------------------------------------------------


 
10.          Single or Multiple Agreements.

 
Multiple awards, multiple forms of awards, or combinations thereof may be
evidenced by a single agreement or multiple agreements, as determined by the
Committee.
 
11.          Rights of the Shareholder.

 
The recipient of any award under the Plan, shall have no rights as a
shareholder, except as provided in Paragraph 7(b), with respect thereto unless
and until certificates for Shares are issued to him, and the issuance of Shares
shall confer no retroactive right to dividends.
 
12.          Rights to Terminate.
 
Nothing in the Plan or in any agreement entered into pursuant to the Plan shall
confer upon any person the right to continue in the employment of the Company or
to serve as a director, or affect any right which the Company may have to
terminate the employment or directorship of such person.
 
13.          Withholding.

 
Prior to the issuance or transfer of Shares under the Plan, the recipient shall
remit to the Company an amount sufficient to satisfy any federal, state or local
withholding tax requirements. The amount to be withheld shall be determined by
the Company and shall be the based on the minimum statutory requirements. The
recipient may satisfy the withholding requirement in whole or in part by
electing to have the Company withhold Shares having a value equal to the amount
required to be withheld.  The value of the Shares to be withheld shall be the
fair market value, as determined by the Committee, of the stock on the date that
the amount of tax to be withheld is determined (the "Tax Date").  Such election
must be made prior to the Tax Date, must comply with all applicable securities
law and other legal requirements, as interpreted by the Committee, and may not
be made unless approved by the Committee, in its discretion.
 
7

--------------------------------------------------------------------------------


 
14.          Non-Assignability.


 
(a)
Except as provided in paragraph 14(b), no award under the Plan shall be sold,
assigned, transferred, exchanged, pledged, hypothecated, or otherwise
encumbered, other than by will or by the laws of descent and distribution, or by
such other means as the Committee may approve.  Except as provided in paragraph
14(b), or as otherwise provided herein, during the life of the recipient, such
award shall be exercisable only by such person or by such person's guardian or
legal representative.

 
(b)
The Committee may, in its sole discretion from time to time, permit the
assignment of any Nonqualified Stock Option to one or more of an optionee’s
“Immediate Family” (as defined herein).  As used herein, members of an
optionee’s “Immediate Family” shall include only (i) persons who, at the time of
transfer, are the optionee’s spouse or natural or adoptive lineal ancestors or
descendants, and (ii) trusts established for the exclusive benefit of the
optionee and/or one or more of the persons described in clause (i) of this
paragraph 14(b).



15.          Non-Uniform Determinations.

 
The Committee's determinations under the Plan (including without limitation
determinations of the persons to receive awards, the form, amount and timing of
such awards, the terms and provisions of such awards and the agreements
evidencing same, and the establishment of values and performance targets) need
not be uniform and may be made selectively among persons who receive, or are
eligible to receive, awards under the Plan, whether or not such persons are
similarly situated.
 
16.          Change In Control Provisions.


 
(a)
In the event of a Change in Control (as defined below), the Committee in its
sole discretion may cause any stock options awarded under the Plan to vest and
restrictions on restricted stock granted under the Plan to lapse, all in
accordance with terms determined by the Committee in such event, even though
such determination is made after the date of award or grant (so long as such
terms are not more restrictive than those contained in any prior agreement with
the optionees/grantees relating to the affected options or restricted stock). 
The Committee may provide in grant/award agreements issued pursuant to this Plan
that the following acceleration and valuation provisions shall be available in
the event of a Change in Control (provided that more restrictive provisions may
be applicable in the discretion of the Committee) for individual officers who
(i) are involuntarily terminated upon a Change in Control as a direct result of
the Change in Control or (ii) terminate their own employment for cause upon a
Change in Control (e.g., material increase in duties, reduction of authority,
reduction of compensation or change in location) (which determination of
causation in (i) and (ii) is to be made by the Board of Directors):

 
8

--------------------------------------------------------------------------------


 
 
(i)
Any stock options awarded under the Plan not previously exercisable and vested
shall become fully exercisable and vested.

 
(ii)
Any restrictions and deferral limitations applicable to any restricted stock to
the extent not already vested under the Plan, shall lapse and such shares shall
be deemed fully vested.

 
(iii)
The value of all outstanding stock options and restricted stock, in each case to
the extent vested, shall, unless otherwise determined by the Committee in its
sole discretion at or after grant but prior to any Change in Control, be cashed
out on the basis of the Change in Control Price (as defined) as of the date such
Change in Control is determined to have occurred or such other date as the
Committee may determine prior to the Change in Control.

 
(b)
As used herein, the term "Change in Control" means the happening of any of the
following:

 
(i)
Any person or entity, including a "group" as defined in Section 13(d)(3) of the
1934 Act, other than the Company, a subsidiary of the Company, or any employee
benefit plan of the Company or its subsidiaries, becomes the beneficial owner of
the Company's securities having 51 percent or more of the combined voting power
of the then outstanding securities of the Company that may be cast for the
election for directors of the Company (other than as a result of an issuance of
securities initiated by the Company in the ordinary course of business), or

 
(ii)
As the result of, or in connection with, any cash tender or exchange offer,
merger or other business combination, sale of assets or contested election, or
any combination of the foregoing transactions, less than a majority of the
combined voting power of the then outstanding securities of the Company or any
successor corporation or entity entitled to vote generally in the election of
directors of the Company or such other corporation or entity after such
transaction, are held in the aggregate by holders of the Company's securities
entitled to vote generally in the election of directors of the Company
immediately prior to such transactions.

 
(c)
As used herein, the term "Change in Control Price" means, as to (b)(i) above,
the average closing price per share as reported on the exchange on which the
Shares are then traded during the 60 day period immediately preceding the
occurrence of the Change in Control, or as to (b)(ii) above, the actual price
paid in any transaction (or the weighted average price paid in the case of a
combination of transactions) related to the Change in Control, in each case as
determined by the Committee.



17.          Non-Competition Provision.

 
Unless the award agreement relating to a stock option or restricted stock
specifies otherwise, a grantee shall forfeit all unexercised, unearned and/or
unpaid awards, including, but not by way of limitation, awards earned but not
yet paid, all unpaid dividends and dividend equivalents, and all interest, if
any, accrued on the foregoing, if the grantee, without the written consent of
the Company, engages directly or indirectly in any manner or capacity as
principal, agent, partner, officer, director, employee or otherwise, in any
business or activity which is, in the opinion of the Committee, (i) competitive
with the business conducted by the Company or any of its subsidiaries, or (ii)
inimical to the best interests of the Company or any of its subsidiaries.
 
9

--------------------------------------------------------------------------------


 
18.          Adjustments.
 
In the event of any change in the outstanding common stock of the Company, by
reason of a stock dividend or distribution, recapitalization, merger,
consolidation, reorganization, split-up, combination, exchange of Shares or the
like, the Board of Directors, in its discretion, may adjust proportionately the
number of Shares which may be issued under the Plan, the number of Shares
subject to outstanding awards, and the option exercise price of each outstanding
option, and may make such other changes in outstanding options and restricted
stock awards, as it deems equitable in its absolute discretion to prevent
dilution or enlargement of the rights of grantees, provided that any fractional
Shares resulting from such adjustments shall be eliminated.  Provided, however,
that no change in the terms may provide the holder of options with a direct or
indirect reduction in the ratio of the option exercise price to the fair market
value of the Shares.
 
19.          Amendment.

 
The Board of Directors may terminate, amend, modify or suspend the Plan at any
time, except that the Board shall not, without the authorization of the holders
of a majority of Company's voting securities, modify existing awards respecting
the number of shares, exercise price or extension of terms, issue new awards in
exchange for the cancellation of outstanding awards, increase the maximum number
of Shares which may be issued under the Plan (other than pursuant to paragraph
18 hereof), extend the last date on which awards may be granted under the Plan,
extend the date on which the Plan expires, change the class of persons eligible
to receive awards, or change the minimum option price.  In no event, however,
shall the provisions of paragraph 6(g) be amended more often than once every six
months, other than to comport with changes in the Code, the Employment
Retirement Income Security Act of 1974, as amended, or the rules thereunder.  No
termination, modification, amendment or suspension of the Plan shall adversely
affect the rights of any grantee or Beneficiary under an award previously
granted, unless the grantee or Beneficiary shall consent; but it shall be
conclusively presumed that any adjustment pursuant to paragraph 18 hereof does
not adversely affect any such right.
 
10

--------------------------------------------------------------------------------


 
20.          Effect on Other Plans.

 
Participation in this Plan shall not affect a grantee's eligibility to
participate in any other benefit or incentive plan of the Company.  Any awards
made pursuant to this Plan shall not be used in determining the benefits
provided under any other plan of the Company unless specifically provided
therein.
 
21.          Effective Date and Duration of the Plan.

 
The Plan shall become effective when adopted by the Board of Directors, provided
that the Plan is approved by the holders of a majority of the Company's voting
securities on the date of its adoption by the Board or before the first
anniversary of that date.  Unless it is sooner terminated in accordance with
paragraph 19 hereof, the Plan shall remain in effect until all awards under the
Plan have been satisfied by the issuance of Shares or payment of cash or have
expired or otherwise terminated, but no award shall be granted more than ten
years after the earlier of the date the Plan is adopted by the Board of
Directors or is approved by the holders of the Company's voting securities.
 
22.          Unfunded Plan.

 
The Plan shall be unfunded, except to the extent otherwise provided in
accordance with Section 7 hereof.  Neither the Company nor any affiliate shall
be required to segregate any assets that may be represented by stock options and
neither the Company nor any affiliate shall be deemed to be a trustee of any
amounts to be paid under any stock option.  Any liability of the Company or any
affiliate to pay any grantee or Beneficiary with respect to an option shall be
based solely upon any contractual obligations created pursuant to the provisions
of the Plan; no such obligations will be deemed to be secured by a pledge or
encumbrance on any property of the Company or an affiliate.
 
23.          Governing Law.

 
The Plan shall be construed and its provisions enforced and administered in
accordance with the laws of the State of Delaware except to the extent that such
laws may be superseded by any federal law.
 
ADOPTED BY THE BOARD OF DIRECTORS OF HANCOCK FABRICS, INC., ON THE 16th DAY OF
APRIL 2009.
 
By:
         
As amended June 9, 2005, June 7, 2006, August 4, 2008 and April 16, 2009

 
11

--------------------------------------------------------------------------------

